Opinion issued November 1, 2016




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-16-00097-CR
                          ———————————
                   CARLOS ISMAEL ROJAS, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 184th District Court
                          Harris County, Texas
                       Trial Court Case No. 866164



                        MEMORANDUM OPINION

     In 2002, a jury found appellant, Carlos Ismael Rojas, guilty of the felony

offense of aggravated sexual assault of a child and assessed his punishment at

confinement for life. See Rojas v. State, No. 01-02-00262-CR, 2003 WL 253612
(Tex. App.—Houston [1st Dist.] Feb. 6, 2003, pet. ref’d) (mem. op., not designated

for publication) (affirming conviction). In November 2009, appellant filed in the

trial court a pro se “Motion For Trial Records At County Expense.” And on

December 11, 2009, he filed a pro se notice of appeal of “the denial by operation of

law” of his motion requesting the trial court records.1 On February 17, 2010, the

trial court signed an order denying the motion.

      We dismiss the appeal for want of jurisdiction.

      The right to appeal in a criminal case is a statutorily created right. TEX. CODE

CRIM. PROC. ANN. art. 44.02 (West 2006); Bayless v. State, 91 S.W.3d 801, 805 (Tex.

Crim. App. 2002); see State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App.

1990) (noting generally right to appeal is limited to appeal from final judgment).

We do not have jurisdiction to consider an appeal from an order denying a request

for a copy of a trial court record when, as here, the request is not presented in

conjunction with a timely-filed direct appeal.2 Self v. State, 122 S.W.3d 294, 294–

95 (Tex. App.—Eastland 2003, no pet.) (citing Everett v. State, 91 S.W.3d 386, 386

(Tex. App.—Waco 2002, no pet.)); see Hosea v. State, No. 01-14-01017-CR, 2015
WL 831997, at *1 (Tex. App.—Houston [1st Dist.] Feb. 26, 2015, no pet.) (mem.


1
      The clerk’s record filed in this appeal includes a deputy trial court clerk’s affidavit
      stating that the notice of appeal, filed on December 11, 2009, “was not turned in for
      processing by the appellate division until January 22, 2016.”
2
      The trial court clerk has notified the Clerk of this Court that appellant “received . . .
      his clerk’s record on 2/22/16.”
                                              2
op., not designated for publication) (“The denial of a motion to obtain a free record

is not an appealable order.”) (internal quotations omitted).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3